IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
ALETHEA DAVIS-MOSES,
Employee -Appellant,

C.A. NlSA-lO-013 Al\/[L
V.

KEYSTONE HUMAN SERVICES,

\/\/\/\/\/\/\_/\/\/

Employer-Appellee.

Submitted: July 21, 2016
Decided: October 14, 2016

ORDER

Upon Appeal from Commissioner’s Findings of Fact and Recommendations:
AFFIRMED.

l. This is an appeal from a Superior Court commissioner’s findings of
fact and recommendation. The commissioner recommended that the Court affirm
an Industrial Accident Board decision. The appellant filed objections to the
commissioner’s decision, relying solely on her briefs submitted to the
commissioner For the reasons set forth beloW, this Court accepts the
commissioner’s findings of fact and recommendation and affirms the Industrial

Accident Board’s decision.

2. On October 28, 2015, Alethea Davis-Moses appealed an Industrial
Accident Board decision to this Court. On May 24, 2016, the Court assigned
Davis-Moses’s appeal to a commissioner.1 On June 24, 2016, the commissioner
issued his findings of fact and recommendation (the “Findings and
Recommendation”), recommending that the Industrial Accident Board’s decision
be affirmed.2 On July 11, 2016, Davis-Moses timely filed an “Appeal from
Commissioner[’]s Findings of Facts and Recommendations.”3

3. The appeal, properly referred to as an “objection,” does not comply
With Superior Court Civil Rule 132 and therefore shall be dismissed. Under Rule
132, “Within 10 days after filing of a Commissioner’s proposed findings and
recommendations . . . any party may serve and file Written objections to the
Commissioner’s order which set forth with particularity the basis for the
objections.”4 “A party . . . appealing the findings of fact and recommendation of a
Commissioner . . . Who fails to comply With the provisions of this rule may be
subject to dismissal of said . . . appeal.”5

4. Davis-Moses’s Written objection to the commissioner’s Findings and

Recommendation consists of one sentence:

 

1
D.I. 15.

2 Davis-Ma.\'es v. Key.stone Human Servs., 2016 WL 3583203 (Del. Super. June 24, 2016).

3 D.I. 19. The appeal is timely due to the intervening 4th of July holiday, See Del. Super. Ct. R.

6(a).

4 Super. Ct. Civ. R. 132(a)(4)(ii) (emphasis added).

5 1a 132(b).

For the reasons set forth in Appellant’s Opening and
Reply Brief (Attached as Exhibit A and B), Appellant
objects to Commissioner Bradley’s [sic] recommendation
that the Industrial Accident Board decision be affirmed.6

Davis-Moses has failed to set forth with particularity the basis for her objection.
By pointing only to her original briefing, Davis-Moses makes it impossible for the
Court to know to what conclusions or recommendation she is obj ecting. The briefs
Davis-Moses filed before the commissioner issued his Findings and
Recommendation are not responsive to the Findings and Recommendation and
therefore fail to state the objection with particularity. Even after the appellee
pointed out this lack of particularity in its response, Davis-Moses did not make any
effort to supplement the record.

5. Rule 132 provides that the Court “shall make a a’e novo determination
of those portions of the report or specified findings of fact or recommendations to

”7 This Court cannot conduct its a’e novo review with

which an objection is made.
any confidence without knowing what objections are being advanced.
Nonetheless, l have reviewed the record, the briefs submitted on appeal, and the

commissioner’s Findings and Recommendation, and I agree with the commissioner

that the Industrial Accident Board did not abuse its discretion.

 

6 D.I. 19.
7 Super. Ct. Civ. R. 132(3)(4)(iv).

NOW, THEREFORE the Court ACCEPTS, in whole, the commissioner’s
Findings of Fact and Recommendation. For the reasons stated in such Findings
and Recommendation, and after a’e nova review of the record, the Industrial
Accident Board’s decision is AFFIRMED.

IT IS SO ORDERED.

 

Original to Prothonotary
cc: Danielle K. Yearick, Esquire
Brian E. Lutness, Esquire